 Case 1:19-cv-00317-GSA Document 25 Filed 06/29/20 Page 1 of 3


Laura E. Krank
Attorney at Law: 220208
Law Offices of Rohlfing & Kalagian, LLP
211 East Ocean Boulevard, Suite 420
Long Beach, CA 90802
Tel.: (562) 437-7006
Fax: (562) 432-2935
E-mail: Laura.Krank@rksslaw.com
Attorneys for Plaintiff
Esbeyde Espinoza Tamayo

                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF CALIFORNIA


ESBEYDE ESPINOZA TAMAYO,                 )   Case No.: 1:19-cv-00317-GSA
                                         )
             Plaintiff,                  )   STIPULATION AND ORDER FOR
                                         )   THE AWARD AND PAYMENT OF
      vs.                                )   ATTORNEY FEES AND EXPENSES
                                         )   PURSUANT TO THE EQUAL
ANDREW SAUL,                             )   ACCESS TO JUSTICE ACT, 28 U.S.C.
Commissioner of Social Security,         )   § 2412(d) AND COSTS PURSUANT
                                         )   TO 28 U.S.C. § 1920
             Defendant.                  )
                                         )
                                         )

      TO THE HONORABLE GARY S. AUSTIN, MAGISTRATE JUDGE OF
THE DISTRICT COURT:
      IT IS HEREBY STIPULATED, by and between the parties through their
undersigned counsel, subject to the approval of the Court, that Esbeyde Espinoza
Tamayo be awarded attorney fees in the amount of THREE THOUSAND dollars
($3,000.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d).
This amount represents compensation for all legal services rendered on behalf of
Plaintiff by counsel in connection with this civil action, in accordance with 28
U.S.C. §§ 1920; 2412(d).
    Case 1:19-cv-00317-GSA Document 25 Filed 06/29/20 Page 2 of 3


        After the Court issues an order for EAJA fees to Esbeyde Espinoza
Tamayo, the government will consider the matter of Esbeyde Espinoza Tamayo's
assignment of EAJA fees to Laura E. Krank. The retainer agreement containing
the assignment is attached as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct.
2521, 2529 (2010), the ability to honor the assignment will depend on whether the
fees are subject to any offset allowed under the United States Department of the
Treasury's Offset Program. After the order for EAJA fees is entered, the
government will determine whether they are subject to any offset.
        Fees shall be made payable to Esbeyde Espinoza Tamayo, but if the
Department of the Treasury determines that Esbeyde Espinoza Tamayo does not
owe a federal debt, then the government shall cause the payment of fees, expenses
and costs to be made directly to Law Offices of Rohlfing & Kalagian, LLP,
pursuant to the assignment executed by Esbeyde Espinoza Tamayo.1 Any
payments made shall be delivered to Laura E. Krank.
        This stipulation constitutes a compromise settlement of Esbeyde Espinoza
Tamayo's request for EAJA attorney fees, and does not constitute an admission of
liability on the part of Defendant under the EAJA or otherwise. Payment of the
agreed amount shall constitute a complete release from, and bar to, any and all
claims that Esbeyde Espinoza Tamayo and/or Laura E. Krank including Law
Offices of Rohlfing & Kalagian, LLP may have relating to EAJA attorney fees in
connection with this action.
        This award is without prejudice to the rights of Laura E. Krank and/or the
Law Offices of Rohlfing & Kalagian, LLP to seek Social Security Act attorney


1
 The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
under federal law against the recovery of EAJA fees that survives the Treasury
Offset Program.
 Case 1:19-cv-00317-GSA Document 25 Filed 06/29/20 Page 3 of 3


fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the
EAJA.
DATE: March 9, 2020             Respectfully submitted,
                                ROHLFING & KALAGIAN, LLP
                                     /s/ Laura E. Krank
                            BY: __________________
                               Laura E. Krank
                               Attorney for plaintiff Esbeyde Espinoza Tamayo


DATED: March 9, 2020            McGREGOR W. SCOTT
                                United States Attorney


                                       /s/ S. Wyeth McAdam

                                S. WYETH MCADAM
                                Special Assistant United States Attorney
                                Attorneys for Defendant
                                ANDREW SAUL, Commissioner of Social
                                Security (Per e-mail authorization)


IT IS SO ORDERED.

   Dated:   June 29, 2020                      /s/ Gary S. Austin
                                         UNITED STATES MAGISTRATE JUDGE
